Citation Nr: 1645411	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  11-00 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision granted an initial 30 percent rating for PTSD, effective January 14, 2009.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.

In June 2015, the Board remanded the appeal for further development.

An August 2015 rating decision increased the initial 30 percent rating for PTSD to 50 percent, effective January 14, 2009.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In October 2015, the Board denied an initial rating in excess of 50 percent for service-connected PTSD and remanded a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As the TDIU claim is currently undergoing further development in remand status, it is not before the Board at this time.

The Veteran appealed the Board's October 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court granted a July 2016 Joint Motion for Partial Remand (JMPR) by the parties (the Veteran's representative and VA's General Counsel) to vacate and remand part of the Board's decision, which denied entitlement to an increased rating for PTSD, for further development.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The JMPR states that the Board provided an inadequate statement of reasons or bases in support of its October 2015 decision denying an initial rating in excess of 50 percent for PTSD.  Additionally, the JMPR states that "the Board erred in failing to seek clarification from a February 2015 contract examiner, or explain why such clarification was not necessary, where the examiner's report included unrenderable text."

The JMPR states that the Board's statement of reasons or bases was inadequate because it failed to address and analyze a number of pieces of potentially favorable evidence.  With respect to panic attacks, the JMPR indicates that evidence showing Veteran's reports regarding the frequency of such attacks could be indicative of near continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Regarding the Veteran's irritability and outbursts of anger, the JMPR expresses that the evidence showing such symptoms could be analogous to impaired impulse control.  The JMPR also indicates that evidence showing the Veteran reported visual hallucinations and evidence showing that the Veteran had job and social issues may be symptoms that indicate a level of occupational and social impairment associated with a 70 percent rating.

Furthermore, the JMPR identifies an incomplete evidence review section in the February 2015 examiner's report, stating that relying on evidence not known to adjudicators could taint the probative value of the entire examination report.  Thus, the complete report should be associated with the Veteran's claims file on remand.

Additionally, lay evidence received in August 2016 could indicate that the severity of the Veteran's PTSD symptoms was possibly worse than shown by the evidence previously of record.  In accordance with the JMPR, the Board finds that the Veteran should be afforded a new VA examination and opinion in order to provide the Board with more information for rating purposes.  Such examination should address the frequency, severity, and duration of the Veteran's PTSD symptoms.  The opinion should specifically address whether the Veteran's panic attacks result in near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; whether the Veteran's irritability and outbursts of anger noted in the record are evidence of impaired impulse control; and address the evidence showing that the Veteran had visual hallucinations and job and social issues.

Finally, ongoing VA medical records should also be requested should they exist.

Accordingly, the case is REMANDED for the following actions:

1.  Request updated VA treatment records.

2.  Associate with the Veteran's claims file a complete report of the February 2015 PTSD examination, to include all comments made in response to the questions in the evidence review section.

3.  After associating the above requested records, if any, with the claims file, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the Veteran's PTSD.  The report of examination should contain a detailed account of all manifestations of the disability found to be present.

In accordance with the JMPR, the examiner should opine whether the Veteran's panic attacks result in near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; whether the Veteran's irritability and outbursts of anger noted in the record are evidence of impaired impulse control; and address the evidence showing that the Veteran had visual hallucinations and job and social issues.

4.  Finally, readjudicate the PTSD rating claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow them an appropriate time to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

